
	

113 HR 991 IH: CT Colonography Screening for Colorectal Cancer Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 991
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Hall (for himself
			 and Mr. Danny K. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  screening computed tomography colonography as a colorectal cancer screening
		  test under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 CT Colonography Screening for
			 Colorectal Cancer Act of 2013.
		2.Coverage of
			 computed tomography colonography screening as a colorectal cancer screening
			 test under Medicare
			(a)In
			 generalSection 1861(pp)(1) of the Social Security Act (42 U.S.C.
			 1395x(pp)(1)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)Screening computed
				tomography
				colonography.
						.
				(b)Frequency limits
			 and paymentSection 1834(d) of such Act (42 U.S.C. 1395m(d)) is
			 amended by adding at the end the following new paragraph:
				
					(4)Screening
				computed tomography colonography
						(A)Fee
				scheduleWith respect to a colorectal cancer screening test
				consisting of screening computed tomography colonography, subject to
				subparagraph (B), payment under section 1848 shall be consistent with payment
				under such section for similar or related services.
						(B)Payment
				limitIn the case of screening computed tomography colonography,
				payment under this part shall not exceed such amount as the Secretary
				specifies, based upon rates recognized for diagnostic computed tomography
				colonography.
						(C)Facility payment
				limitNotwithstanding any
				other provision of this title, in the case of an individual who receives
				screening computed tomography colonography—
							(i)in
				computing the amount of any applicable coinsurance, the computation of such
				coinsurance shall be based upon the fee schedule under which payment is made
				for the services; and
							(ii)the amount of
				such coinsurance shall not exceed 25 percent of the payment amount under the
				fee schedule described in subparagraph (A).
							(D)Frequency
				limitNo payment may be made under this part for a colorectal
				cancer screening test consisting of a screening computed tomography
				colonography—
							(i)if
				the individual is under 50 years of age; or
							(ii)(I)in the case of
				individuals at high risk for colorectal cancer, if the procedure is performed
				within the 23 months after a previous screening computed tomography
				colonography or a previous screening colonoscopy; or
								(II)in the case of an individual who is not
				at high risk for colorectal cancer, if the procedure is performed within the
				119 months after a previous screening co­lo­nos­co­py or within the 59 months
				after a previous screening flexible sigmoidoscopy or a previous screening
				computed tomography
				colonography.
								.
			(c)Conforming
			 frequency limits for other colorectal cancer screening tests
				(1)Screening
			 flexible sigmoidoscopyParagraph (2)(E)(ii) of section 1834(d) of
			 the Social Security Act (42 U.S.C. 1395m(d)) is amended by inserting or
			 screening computed tomography colonography after previous
			 screening flexible sigmoidoscopy.
				(2)Screening
			 colonoscopyParagraph (3)(E) of such section is amended—
					(A)by inserting
			 or screening computed tomography colonography after 23
			 months after a previous screening colonoscopy; and
					(B)by inserting
			 or screening computed tomography colonography after
			 screening flexible sigmoidoscopy.
					(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2013.
			3.Exemption of
			 screening computed tomography colonography from special rule on payment for
			 imaging services
			(a)In
			 generalSection 1848(b)(4)(B) of the Social Security Act (42
			 U.S.C. 1395w–4(b)(4)(B)) is amended by inserting and screening computed
			 tomography colonography after diagnostic and screening
			 mammography.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2013.
			4.Reports on the
			 status of covering computed tomography colonography as a colorectal cancer
			 screening test under Medicare
			(a)Preliminary
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall submit a preliminary
			 report to Congress on the status of coverage of computed tomography
			 colonography as a colorectal cancer screening test under the Medicare program
			 under title XVIII of the Social Security Act, including the extent to which
			 such coverage as required by the amendments made by sections 2 and 3 has been
			 implemented.
			(b)Annual
			 reportNot later than September 30 of each fiscal year during the
			 5-year period beginning with fiscal year 2014, the Secretary shall submit to
			 the Congress, a status report on the following:
				(1)The impact of screening computed tomography
			 colonography on the change in colorectal cancer screening compliance of
			 Medicare beneficiaries.
				(2)The various utilization rates with respect
			 to Medicare beneficiaries for each available colorectal cancer screening option
			 before and after the availability of and coverage of screening computed
			 tomography colonography under the Medicare program pursuant to the enactment of
			 this Act, including—
					(A)by initial CRC
			 screening performed with respect to a Medicare beneficiary per year, including
			 the age of the beneficiary when the initial screening was performed; and
					(B)by follow-on screening performed, whereby
			 the analysis demonstrates to what extent screening computed tomography
			 co­lo­nog­ra­phy was used as a substitute for a previous screening
			 procedure.
					(3)Access to screening computed tomography
			 colonography by Medicare beneficiaries, especially in rural areas or
			 underserved populations, before and after the date of implementation of
			 coverage of such screening benefit under the Medicare program pursuant to the
			 enactment of this Act.
				(4)Recommendations
			 for such legislation and administrative action as the Secretary determines
			 appropriate to implement this Act.
				
